Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“a laser beam application step of, after the holding step, applying a laser beam of a wavelength having transmissivity through the adhesive tape and the wafer to the wafer from a side of the adhesive tape with a condensing point positioned inside the wafer, whereby modified layers are formed along the streets inside the wafer; and
a resin sheet separation step of, after the laser beam application step, separating the resin sheet from the ring-shaped frame, wherein, in the holding step, the adhesive tape facing the resin sheet is suctioned under a negative pressure acting from the holding surface via the through-holes of the resin sheet while the front side of the wafer is prevented by the resin sheet from being suctioned on the holding surface” as recited in claim 1.

Yamashita et al. (PG Pub. No. US 2016/0104643 A1) teaches a method including:
bonding an adhesive tape (30) to a ring-shaped frame (3) so that an opening is closed by the adhesive tape (fig. 2 among others: opening in 3 closed by 30), and bonding a wafer at a back side to the adhesive tape to form a frame unit (¶ 0020 & fig. 2: back side of wafer 2 bonded to 30);
providing a wafer protective resin sheet with through-holes (¶ 0026: porous protective sheet 31);
covering the opening of the ring-shaped frame with the resin sheet from the front side of the wafer in the frame unit (¶ 0026 & fig. 4 among others: 31 covers a portion of opening in 3 and fixed to frame unit 31/2);

applying a laser beam of a wavelength having transmissivity through the adhesive tape and the wafer to the wafer from a side of the adhesive tape (¶ 0028 & fig. 5: laser beam LB with transmissivity to 30 and 2 applied from a side of 30) with a condensing point positioned inside the wafer (¶ 0028: focal point P positioned inside 2), whereby modified layers are formed along the streets inside the wafer (LB forms modified regions 25 along division lines 21).

Sekiya (PG Pub. No. US 2007/0045799 A1) teaches a method including 
providing a resin sheet (¶ 0058: tape 11, including resin portion 111),
fixing the resin sheet to cover an opening in a ring frame (¶ 0058 & fig. 4: tape 11 mounted to cover opening of annual frame 12), 
forming through-holes in a peripheral region of the resin sheet (¶ 0058 & fig. 4b: via holes 113 formed through 11), 
bonding a wafer at a back side to the adhesive tape (¶ 0060 & fig. 6: back side of wafer 10 bonded to 11), 
pulling the ring-shaped frame downward beyond a table holding surface while holding the resin sheet unit under suction on the table surface (¶ 0060 & fig. 6: 12 pulled below holding surface of table 4 while providing suction to 11 through porous member 42), and 
applying a laser beam to the wafer (¶ 0078: applying a laser beam along streets 101 formed on the semiconductor wafer 10).

Iriguchi et al. (Patent No. US 10,658,240 B1) teaches a sheet (col. 5 lines 61-62: 506) that has a diameter greater than that of an opening of a ring-shaped frame (fig. 5C: 506 has diameter greater than opening in frame 508), and a method including fixing, at an outer peripheral edge of the sheet, the sheet on the ring-shaped frame (fig. 5C: outer edge of 506 fixed on 508), wherein an adhesive tape (526) is adhered to the sheet (fig. 5C: 526 adhered to exposed portion of 506).

However, none of Yamashishita, Sekiya or Iriguchi, either alone or in combination, teach a resin sheet separation step of, after the laser beam application step, separating the resin sheet from the ring-shaped frame, or a holding step including an adhesive tape facing the resin sheet suctioned under a negative pressure acting from the holding surface via through-holes of the resin sheet while the front side of the wafer is prevented by the resin sheet from being suctioned on the holding surface.

Claims 2-15 depend on claim 1, and are allowable for implicitly including the allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894